Citation Nr: 1206053	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-31 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for spinal meningitis.

2.  Entitlement to service connection for spina bifida, to include as secondary to spinal meningitis.

3.  Entitlement to service connection for bipolar disorder, to include as secondary to spinal meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from June 1991 to August 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board observes that a note in the file indicates that the Veteran was unable to attend an October 2010 Board hearing.  Neither the Veteran nor her representative has requested that another hearing be scheduled.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she developed spinal meningitis as a result of a tick bite incurred during service with the Oklahoma Army National Guard in July 1995.  She also asserts that spinal meningitis aggravated her spina bifida and also contends that she has a bipolar disorder that is related to or aggravated by her spinal meningitis.  Although not entirely clear, it appears at times (such as in her December 2007 notice of disagreement) that the Veteran has asserted that she was treated for spinal meningitis during her active military service from June 1991 to August 1993.  Records such as an August 2004 private pathology report noted a diagnosis of lower back meningocele.

The claims file contains records from a United States Army medical facility indicating that the Veteran was treated in July 1995 for aseptic meningitis.  The records noted that the Veteran had "tick bite [in the] back of the head in June."  The July 1995 records, however, make no mention of the Veteran's Army National Guard service (and do not refer to her rank), and it appears that the Veteran's status during her treatment was that of a dependent of an active duty service member.

The Board notes that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.

The Board notes that the dates and type of the Veteran's Oklahoma Army National Guard service have not been verified.  While there are two documents in the claims file pertaining to the Veteran from the Oklahoma Army National Guard, these records provide little information concerning the Veteran's specific service dates (and type of service) with the Oklahoma Army National Guard.  In an April 2007 statement, the Veteran's ex-husband essentially noted that the Veteran had developed spinal meningitis during her "drill duties as a reservist."  Based on the circumstances of this case, and in an effort to assist the Veteran in the development of her claim, the Board finds that an attempt to verify the Veteran's service in the Oklahoma Army National Guard should be undertaken.

If development completed in connection with this remand so warrants, the AOJ should schedule the Veteran for a VA examination that addresses the medical matters raised by this appeal.

Accordingly, the case is hereby REMANDED for the following actions:

1.  The AOJ should contact the Veteran and request that she provide any records or documents verifying her dates and types of service (ACDUTRA or INACDUTRA) in the Oklahoma Army National Guard.

2.  The AOJ should contact the custodian(s) of any records that would verify the dates and type (ACDUTRA or INACDUTRA) of the Veteran's service in the Oklahoma Army National Guard, as well as any records of treatment during that service.  The AOJ should attempt to verify all periods of service in the Oklahoma Army National Guard and obtain any additional available treatment records.  A list of the attempts made and the results should be documented and associated with the claims file.

3.  The AOJ should review all additional records received, and if they suggest further development (for example, a VA examination), arrange for such development.

4.  The AOJ should then readjudicate the issues on appeal.  In doing so, the AOJ must specifically address the Veteran's contentions related to her service in the Oklahoma Army National Guard.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and her representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


